         Case 4:18-cv-01885-HSG Document 911 Filed 10/18/19 Page 1 of 7

     [All counsel listed on signature page]
 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                NORTHERN DISTRICT OF CALIFORNIA
 5
                                              OAKLAND DIVISION
 6

 7
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG-EDL
 8    LITIGATION
                                                          STIPULATION AND [PROPOSED]
 9                                                        ORDER REQUESTING
                                                          MODIFICATION OF LOCAL RULE
10                                                        79-5 DEADLINE RELATING TO
                                                          ADMINISTRATIVE MOTIONS TO
11                                                        SEAL ACCOMPANYING THE
                                                          PARTIES’ REPLIES IN SUPPORT
12                                                        OF DISPOSITIVE AND DAUBERT
                                                          MOTIONS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION AND [PROPOSED] ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5
        DEADLINE RELATING TO ADMINISTRATIVE MOTIONS TO SEAL ACCOMPANYING THE
             PARTIES’ REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT MOTIONS
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 911 Filed 10/18/19 Page 2 of 7



 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs Koninklijke Philips N.V. and U.S.
 2   Philips Corp. (“Philips”) and Defendants ASUSTek Computer, Inc. and ASUS Computer
 3   International (“ASUS”), HTC Corporation and HTC America, Inc. (“HTC”), and Microsoft
 4   Corporation and Microsoft Mobile, Inc. (“Microsoft”) (collectively, “the Stipulating Parties”),
 5   through counsel, hereby respectfully file this Stipulation and [Proposed] Order to extend the current
 6   October 21, 2019 deadline to October 25, 2019 for each of the Stipulating Parties, as well as certain
 7   non-parties who have produced confidential materials and information pursuant to the Protective
 8   Order governing confidentiality in this action, to file and serve any declaration required by Local
 9   Rule 79-5 with respect to the parties’ recently-filed replies in support of the Daubert Motions and
10   Motions for Summary Judgment filed in this action.
11          WHEREAS, pursuant to this Court’s Scheduling Orders for this action (see, e.g., Docket
12   Nos. 573, 631), on October 17, 2019, the Stipulating Parties filed their respective replies in support
13   of various previously-filed Daubert Motions, Motions for Summary Judgment, and Motions to
14   Strike (“Replies”); and
15          WHEREAS, those Replies and certain exhibits thereto contain information that has been
16   designated “Confidential,” “Highly Confidential – Outside Counsel Only,” and/or “Highly
17   Confidential – Source Code” under the Protective Order that governs confidentiality in this action
18   (Docket No. 132), including information that has been produced and designated by entities that are
19   not parties to nor otherwise regularly participating in this action; and
20          WHEREAS, in view of those designations, the Stipulating Parties have filed along with their
21   Replies various Administrative Motions to Seal pursuant to Local Rule 79-5 (including Dkt. Nos.
22   872, 874, 876, 878, 879, 882, 885, 888, 890, 893, 897, 899, 902, 904, and 906); and
23          WHEREAS, under Civil Local Rule 79-5(e), the current deadline to file and serve any
24   declaration in support of such sealing is Monday, October 21, 2019; and
25          WHEREAS, given the volume of materials associated with those Administrative Motions to
26   Seal and the fact that some of the information has been produced and designated by entities that are
27

28                                                       1
       STIPULATION AND [PROPOSED] ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5
         DEADLINE RELATING TO ADMINISTRATIVE MOTIONS TO SEAL ACCOMPANYING THE
              PARTIES’ REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT MOTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 911 Filed 10/18/19 Page 3 of 7



 1   not parties to this action, the Stipulating Parties believe in good faith that good cause exists under
 2   Civil Local Rule 6-2 to extend the deadline for sealing declarations to be filed.
 3          NOW, THEREFORE, the Stipulating Parties, through counsel, hereby stipulate and
 4   respectfully request that the Court extend the current Monday, October 21, 2019 deadline to Friday,
 5   October 25, 2019 to file and serve any declaration required by Local Rule 79-5 with respect to
 6   information included in Replies recently filed in this action.
 7

 8    Dated: October 18, 2019                                Respectfully submitted,

 9
      Chris Holland (SBN 164053)                                    /s/ Michael P. Sandonato
10    Lori L. Holland (SBN 202309)                           Michael P. Sandonato (admitted pro hac vice)
      HOLLAND LAW LLP                                        John S. Carlin (admitted pro hac vice)
11    220 Montgomery Street, Suite 800                       Christopher S. Gerson (admitted pro hac vice)
      San Francisco, CA 94104                                Natalie D. Lieber (admitted pro hac vice)
12    Telephone: (415) 200-4980                              Jason M. Dorsky (admitted pro hac vice)
      Fax: (415) 200-4989                                    Stephen K. Yam admitted pro hac vice)
13    cholland@hollandlawllp.com                             Jonathan M. Sharret (admitted pro hac vice)
      lholland@hollandlawllp.com                             Joshua D. Calabro admitted pro hac vice)
14                                                           Daniel A. Apgar (admitted pro hac vice)
                                                             Sean M. McCarthy (admitted pro hac vice)
15                                                           Robert S. Pickens (admitted pro hac vice)
                                                             Caitlyn N. Bingaman (admitted pro hac vice)
16
                                                             VENABLE LLP
17                                                           1290 Avenue of the Americas
                                                             New York, New York, 10104
18                                                           +1 (212) 218-2100
                                                             +1 (212) 218-2200 facsimile
19                                                           philipsprosecutionbar@venable.com

20                                                           Attorneys for Plaintiffs Koninklijke Philips
                                                             N.V. and U.S. Philips Corporation
21

22

23

24

25

26

27

28                                                       2
       STIPULATION AND [PROPOSED] ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5
         DEADLINE RELATING TO ADMINISTRATIVE MOTIONS TO SEAL ACCOMPANYING THE
              PARTIES’ REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT MOTIONS
                                     CASE NUMBER 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 911 Filed 10/18/19 Page 4 of 7



 1
     Bruce Genderson (pro hac vice)                     Matthew S. Warren (Bar No. 230565)
 2   Kevin Hardy (pro hac vice)                         Erika H. Warren (Bar No. 295570)
     Aaron Maurer (pro hac vice)                        Angela M. He (Bar No. 319351)
 3   David Krinsky (pro hac vice)                       WARREN LEX LLP
     Andrew Trask (pro hac vice)                        2261 Market Street, No. 606
 4   Kyle Thomason (pro hac vice)                       San Francisco, California, 94110
     WILLIAMS & CONNOLLY LLP                            +1 (415) 895-2940
 5
     725 Twelfth Street, N.W.                           +1 (415) 895-2964 facsimile
 6   Washington, D.C., 20005                            18-1885@cases.warrenlex.com
     +1 (202) 434-5000
 7   +1 (202) 434-5029 facsimile
     viceroy@wc.com
 8
             /s/ Michael J. Newton
 9
     Michael J. Newton (Bar No. 156225)
10   Sang (Michael) Lee (pro hac vice)
     ALSTON & BIRD LLP
11   2200 Ross Avenue, Suite 2300
     Dallas, Texas, 75201
12   +1 (214) 922-3400
     +1 (214) 922-3899 facsimile
13
     asus-philips@alston.com
14

15   Attorneys for Defendants ASUSTeK Computer Inc., and ASUS Computer International
16

17

18

19

20

21

22

23

24

25

26

27

28                                                3
       STIPULATION AND [PROPOSED] ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5
         DEADLINE RELATING TO ADMINISTRATIVE MOTIONS TO SEAL ACCOMPANYING THE
              PARTIES’ REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT MOTIONS
                                CASE NUMBER 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 911 Filed 10/18/19 Page 5 of 7



 1   John Schnurer (Bar No. 185725)                         Ryan McBrayer (pro hac vice)
     Kevin Patariu (Bar No. 256755)                         Jonathan Putman (pro hac vice)
 2
     James Young Hurt (Bar No. 312390)                      Antoine McNamara (Bar No. 261980)
 3   Ryan Hawkins (Bar No. 256146)                          Stevan Stark (pro hac vice to be filed)
     Louise Lu (Bar No. 256146)                             PERKINS COIE LLP
 4   Vinay Sathe (Bar No. 256146)                           1201 Third Avenue, Suite 4900
     PERKINS COIE LLP                                       Seattle, Washington, 98101
 5   11988 El Camino Real, Suite 350                        +1 (206) 359-8000
     San Diego, California, 92130                           +1 (206) 359-9000 facsimile
 6
     +1 (858) 720-5700
 7   +1 (858) 720-5799 facsimile

 8           /s/ Elizabeth M. Banzhoff
     Elizabeth M. Banzhoff
 9   PERKINS COIE LLP
     1900 16th Street, Suite 1400
10
     Denver, Colorado, 80202
11   +1 (303) 291-2397
     htc-philipsperkinsservice@perkinscoie.com
12
     Attorneys for Defendants HTC Corp. and HTC America, Inc.
13
             /s/ Sarah E. Folwer
14
     Judith Jennison (Bar No. 165929)                       Tiffany P. Cunningham (pro hac vice)
15   Christina McCullough (Bar No. 245944)                  PERKINS COIE LLP
     Ramsey M. Al-Salam (Bar No. 109506)                    131 South Dearborn, Suite 1700
16   Antoine McNamara (Bar No. 261980)                      Chicago, Illinois, 60603
     Theresa H. Nguyen (Bar No. 284581)                     +1 (312) 324-8400
17   PERKINS COIE LLP                                       +1 (312) 324-9400 facsimile
18
     1201 Third Avenue, Suite 4900
     Seattle, Washington, 98101                             Sarah E. Fowler (Bar No. 264838)
19   +1 (206) 359-8000                                      PERKINS COIE LLP
     +1 (206) 359-9000 facsimile                            3150 Porter Drive
20   msft-philipsteam@perkinscoie.com                       Palo Alto, CA 94304
                                                            +1 (650) 838-4300
21
     Chad Campbell (Bar No. 258723)                         +1 (650) 838-4350
22   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000                  Patrick McKeever
23   Phoenix, Arizona, 85012                                PERKINS COIE LLP
     +1 (602) 351-8000                                      11452 El Camino Real, Suite 300
24   +1 (602) 648-7000 facsimile                            San Diego, California, 92130-2080
                                                            +1 (858) 720-5722
25
                                                            +1 (858) 720-5822 facsimile
26
     Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
27   Microsoft Mobile, Inc.

28                                                   4
       STIPULATION AND [PROPOSED] ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5
         DEADLINE RELATING TO ADMINISTRATIVE MOTIONS TO SEAL ACCOMPANYING THE
              PARTIES’ REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT MOTIONS
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
          Case 4:18-cv-01885-HSG Document 911 Filed 10/18/19 Page 6 of 7


                                    CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: October 18, 2019                               /s/ Chris Holland
 5
                                                            Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      5
       STIPULATION AND [PROPOSED] ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5
         DEADLINE RELATING TO ADMINISTRATIVE MOTIONS TO SEAL ACCOMPANYING THE
              PARTIES’ REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT MOTIONS
                                   CASE NUMBER 4:18-CV-01885-HSG-EDL
        Case 4:18-cv-01885-HSG Document 911 Filed 10/18/19 Page 7 of 7



 1
                                 [PROPOSED] ORDER
 2
     GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
     DATED: _________            ____________________________________
 5
                                       Hon. Haywood S. Gilliam, Jr.
 6                                    United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        6
      STIPULATION AND [PROPOSED] ORDER REQUESTING MODIFICATION OF LOCAL RULE 79-5
        DEADLINE RELATING TO ADMINISTRATIVE MOTIONS TO SEAL ACCOMPANYING THE
             PARTIES’ REPLIES IN SUPPORT OF DISPOSITIVE AND DAUBERT MOTIONS
                           CASE NUMBER 4:18-CV-01885-HSG-EDL
